Case 1:17-cv-08373-RBK-AMD Document 99 Filed 02/12/21 Page 1 of 4 PageID: 3985




 LEVI & KORSINSKY, LLP
 Adam M. Apton
 55 Broadway, 10th Floor
 New York, New York 10006
 Tel.: (212) 363-7500
 Fax: (212) 363-7171
 Email: aapton@zlk.com

 Attorneys for Lead Plaintiff
 and Lead Counsel for the Class


 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

                                                  Civil No. 17-8373 (RBK/AMD)
  IN RE NAVIENT CORPORATION
  SECURITIES LITIGATION                           JOINT STIPULATION AND
                                                  [PROPOSED] ORDER


       WHEREAS Lead Plaintiff Jesse Wayne Pritchard (“Plaintiff”) and

 Defendants Navient Corporation, John F. Remondi, Somsak Chivavibul, and

 Christian M. Lown (“Defendants”) (collectively with Lead Plaintiff, the “Parties”)

 submit this Joint Stipulation and [Proposed] Order;

       WHEREAS, on November 19, 2020, Defendants agreed to produce certain

 expert reports served in Lord Abbett Affiliated Fund, Inc. v. Navient Corporation, et

 al., No. 16-cv-112 (D. Del.), including the expert reports written by Nicholas

 Hillman and David Madigan served by the plaintiffs in that action (the “Lord Abbett

 Reports”);


                                          1
Case 1:17-cv-08373-RBK-AMD Document 99 Filed 02/12/21 Page 2 of 4 PageID: 3986




       WHEREAS, on December 30, 2020, Defendants advised Plaintiff that the

 plaintiffs in Lord Abbett (the “Lord Abbett Plaintiffs”) had designated the Lord

 Abbett Reports as “Confidential” pursuant to the Protective Order in that matter and,

 consequently, Defendants had requested permission from the Lord Abbett Plaintiffs

 to produce them in this action;

       WHEREAS, the Lord Abbett Protective Order states, in relevant part: “[I]n

 the event a Receiving Party is served with a subpoena or order issued in other

 litigation that would compel the production or disclosure of any Protected Material,

 the Receiving Party must notify the Designating Party, in writing (including by fax

 or email, if possible) immediately, and in no event more than seven (7) business days

 after receiving the subpoena or order. Such notification must include a copy of the

 subpoena or court order. To the extent a Receiving Party is subsequently informed

 by a subpoena’s requesting party that its scope includes Protected Material—which

 scope was not reasonably clear on the face of the subpoena—such notification shall

 take place within seven (7) business days thereafter. The Receiving Party also must

 immediately inform in writing (including by fax or email, if possible) the person

 who caused the subpoena or order to issue in the other litigation that some or all of

 the material covered by the subpoena or order is the subject of this Order, and deliver

 a copy of this Order promptly to such person. The purpose of imposing these duties

 on a Receiving Party is to alert the interested Parties to the existence of this Order


                                           2
Case 1:17-cv-08373-RBK-AMD Document 99 Filed 02/12/21 Page 3 of 4 PageID: 3987




 and to afford the Designating Party an opportunity to protect its interests in the forum

 where the subpoena or order issued. The Designating Party shall bear the burdens

 and the expenses of seeking protection in that court of its Protected Material”;

       WHEREAS, the Lord Abbett Plaintiffs advised Defendants that they would

 need “the material required by the terms of the Protective Order” (a subpoena or

 court order in this action) to properly evaluate the request for the Lord Abbett

 Reports;

       WHEREAS, the Lord Abbett Plaintiffs have not filed a motion for a protective

 order to date preventing Defendants from disclosing the expert reports at issue or

 otherwise taken any other steps to prevent their disclosure, other than objecting to

 Defendants exchanging them;

       IT IS HEREBY STIPULATED AND AGREED, by and between the

 attorneys for the Parties, as follows:

       1)     The Parties request that this Court issue an order for Defendants to

              produce the Lord Abbett Reports to Plaintiff as “Confidential” subject

              to the terms of the Protective Order in this action.

       2)     Once the Court issues its order, Defendants will inform the Lord Abbett

              Plaintiffs of the order and allow them five (5) business days to take

              steps to prevent disclosure in this action.

       3)     If after five (5) business days the Lord Abbett Plaintiffs do not take


                                            3
Case 1:17-cv-08373-RBK-AMD Document 99 Filed 02/12/21 Page 4 of 4 PageID: 3988




            action to prevent disclosure, Defendants will produce the Lord Abbett

            Reports.



  LEVI & KORSINSKY, LLP


  By:   /s/ Adam M. Apton
        ADAM M. APTON

 Counsel for Lead Plaintiff
 and Lead Counsel for the Proposed Class




 LATHAM & WATKINS LLP


 By:    /s/ Kevin McDonough
        KEVIN MCDONOUGH

 Counsel for Defendants


                                     SO ORDERED:



                                     _____________________________
                                     ANN MARIE DONIO
                                     UNITED STATES MAGISTRATE JUDGE




                                       4
